Order confirming, as modified, award of arbitrators and judgment entered upon said order unanimously affirmed, with costs. It is conceded in the appellant’s brief that the school district authorized an additional appropriation of $50,000 over and above the original appropriation of $192,000. These two appropriations aggregated a sum in excess of the cost of the work. This being so, the question of illegality of contract, in so far as concerns a sufficient appropriation to meet the cost of the work, is not of concern on this appeal. Present — Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ.